

EXECUTION COPY
 
REGISTRATION RIGHTS AGREEMENT
 
     This Registration Rights Agreement (this “Agreement”) is made as of June
29, 2010 by Unify Corporation, a Delaware corporation (the “Company”), for the
benefit of the Holders (as such term is hereinafter defined). The Company hereby
confirms that the rights granted under this Agreement constitute a material
inducement to the Holders to participate in (i) the merger of Strategic Office
Solutions, Inc., a California corporation doing business as Daegis (“Daegis”),
with Unify Acquisition Corp., a California corporation and wholly-owned
subsidiary of the Company (“Merger Sub”), pursuant to the Merger Agreement (as
defined herein) and (ii) in the Warrant (as defined herein), as applicable. Each
Holder, by its participation or request to participate in any Registration
effected pursuant to this Agreement, shall be deemed to have confirmed such
Holder’s agreement to comply with the applicable provisions of this Agreement.
 
     NOW, THEREFORE, the Company hereby agrees, in favor of the Holders, as
follows:
 
     1. Definitions. In addition to those terms defined elsewhere in this
Agreement, the following terms shall have the following meanings wherever used
in this Agreement:
 
          “Act” shall mean the Securities Act of 1933, as amended, and any
successor statute from time to time.
 
          “Affiliate” shall mean, with respect to any person, any other person
controlling, controlled by or under common control with the first person.
 
          “Common Stock” means the common stock of the Company, par value $0.001
and any other class of securities into which such shares may hereafter have been
reclassified or changed.
 
          “Company” shall mean Unify Corporation, a Delaware corporation, and
shall include any successor thereto.
 
          “Costs and Expenses” shall mean all of the costs and expenses relating
to any subject Registration Statement, including but not limited to
registration, filing and qualification fees, blue sky expenses, costs of listing
any Shares on any exchange or other trading media, and printing expenses, fees
and disbursements of counsel and accountants to the Company, and reasonable fees
and disbursements of (i) a single counsel (in addition to appropriate local
counsel) to the Holders (other than Hercules) and (ii) separate counsel to
Hercules; provided, however, that underwriting discounts and commissions
attributable solely to the securities registered for the benefit of Holders,
fees and disbursements of any additional counsel to Holders, and all other
expenses attributable solely to Holders shall be borne by each subject Holder.
 
          “Daegis” shall mean Strategic Office Solutions, Inc., a California
corporation doing business as Daegis.
 
          “Effectiveness Date” has the meaning set forth in Section 2(b).
 
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and any successor statute from time to time.
 

--------------------------------------------------------------------------------



          “Filing Date” has the meaning set forth in Section 2(a).
 
          “Hercules” shall mean Hercules Technology II, L.P., a Holder for
purposes of this Agreement.
 
          “Holder” or “Holders” means the holder or holders, as the case may be,
from time to time of Registrable Shares.
 
          “Liquidated Damages” shall have the meaning set forth in Sections 2(f)
and (2g).
 
          “Merger Agreement” shall mean the Agreement and Plan of Merger dated
as of June 29, 2010, by and among the Company, Merger Sub, Daegis, and certain
shareholders of Daegis.
 
          “Merger Consideration” shall mean the 2,085,714 shares of Common Stock
issued to the shareholders of Daegis under the Merger Agreement, and the shares
of Common Stock issuable upon conversion of the convertible notes issued to the
shareholders of Daegis under the Merger Agreement.
 
          “Merger Sub” shall mean Unify Acquisition Corp., a California
corporation and wholly-owned subsidiary of the Company.
 
          “Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, or other entity of any kind, and
any government or department or agency thereof.
 
          “Prospectus” means the Prospectus included in the Registration
Statement (including, without limitation, a Prospectus that includes any
information previously omitted from a Prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any Prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable Shares
covered by the Registration Statement, and all other amendments and supplements
to the Prospectus, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference in such
Prospectus.
 
          “Registrable Shares” shall mean all Shares, excluding any Shares which
may then be sold by the Holder thereof without restriction (including, without
limitation, volume restriction) pursuant to Rule 144 promulgated under the Act.
 
          “Registration” shall mean any registration of Common Stock pursuant to
a registration statement filed by the Company with the SEC in respect of any
class of Common Stock, other than a registration statement in respect of
employee stock options or other employee benefit plans or in respect of any
merger, consolidation, acquisition or like combination on Form S-4, Form S-8 or
any equivalent form of registration then in effect.
 
- 2 -
 

--------------------------------------------------------------------------------



          “Registration Period” shall mean, with respect to a Registration
Statement, the period of time from the effective date of such Registration
Statement until such date as is the earlier of (a) the date on which all of the
Registrable Shares covered by such Registration Statement shall have been sold
to the public, or (b) the date on which the Shares (in the opinion of counsel to
the Company evidenced by a written opinion issued to the Holders in form
reasonably acceptable to the Holders) may be immediately sold without
restriction (including, without limitation, as to volume restrictions) by each
Holder thereof without registration under the Act.
 
          “Registration Statement” means the registration statement required to
be filed hereunder, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.
 
          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
          “Rule 415” means Rule 415 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
          “Rule 424” means Rule 424 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
          “SEC” shall mean the United States Securities and Exchange Commission,
or any successor agency or agencies performing the functions thereof.
 
          “Shares” shall mean, collectively, (i) the Common Stock and/or other
securities issued and/or issuable from time to time as Merger Consideration,
(ii) the shares of Common Stock issued by the Company under the Warrant and
(iii) any additional or other Shares issued in respect of any of the foregoing
Shares by reason of any stock split, stock dividend, merger, share exchange,
recapitalization or other such event.
 
          “Warrant” shall mean the Warrant to purchase Common Stock No. 1 of the
Company dated June 29, 2010 in favor of Hercules.
 
          “Warrant Exercise Date” shall mean any time on or after the
twenty-first (21st) day following the Company’s distribution of an information
statement to its stockholders, in accordance with Regulation 14C under the
Securities Exchange Act of 1934, as amended, with respect to the action taken by
the Company’s stockholders by written consent approving the issuance of the
Warrant Shares.
 
- 3 -
 

--------------------------------------------------------------------------------



     2. Shelf Registration.
 
          (a) The Company shall prepare and file with the SEC (i) not later than
sixty (60) days after the date of this Agreement (the “Filing Date”), a
Registration Statement or Registration Statements (as necessary) on a form that
is appropriate under the Act (and, if available, pursuant to Rule 415
promulgated under the Act), covering the resale of all of the Registrable
Shares, in an amount sufficient to cover the resale of all Shares. The
Registration Statement shall be on Form S-3 (except if the Company is not then
eligible to register for resale the Registrable Shares on Form S-3, in which
case such registration shall be on another appropriate form in accordance
herewith).
 
          (b) Subject to the terms of this Agreement, the Company shall use its
best efforts to cause the Registration Statement(s) required by this Section 2
to be declared effective under the Act as promptly as possible after the filing
thereof, but in any event not later than one hundred twenty (120) days after the
date of this Agreement (the “Effectiveness Date”).
 
          (c) Subject to the terms of this Agreement, the Company shall use its
best efforts to keep each Registration Statement under this Section 2 effective
at all times during the applicable Registration Period.
 
          (d) If any offering pursuant to a Registration Statement pursuant to
this Section 2 involves an underwritten offering (which may only be with the
consent of the Company, which shall not be unreasonably withheld or delayed),
the Holders (acting by a majority in interest) shall have the right to select
legal counsel and an investment banker or bankers and manager or managers to
administer to the offering, which investment banker or bankers or manager or
managers shall be reasonably satisfactory to the Company; provided that Hercules
shall have the right to select its own legal counsel.
 
          (e) The Company shall notify the Holders via facsimile or electronic
mail of the effectiveness of the Registration Statement within three business
days of the Company telephonically confirming effectiveness with the Commission.
The Company shall, by 9:30 AM Eastern Time on the Trading Day that is three
business days after the Effective Date, file a Form 424(b)(5) with the
Commission.
 
- 4 -
 

--------------------------------------------------------------------------------



          (f) If: (i) the Registration Statement or Registration Statements (as
necessary) are not filed on or prior to its Filing Date (ii) the Company files
such Registration Statement(s) without affording the Holders the opportunity to
review and comment on the same as required by Section 2(i) hereof; (iii) a
Registration Statement(s) filed or required to be filed hereunder is not
declared effective by the Commission by the Effectiveness Date; or (iv) after
the effective date of a Registration Statement, such Registration Statement
ceases for any reason to remain continuously effective as to all Registrable
Shares included in such Registration Statement during the Registration Period,
or the Holders are otherwise not permitted to utilize such Registration
Statement(s) to resell such Registrable Shares (A) for the reasons set forth in
Section 2(h) hereof or (B) for any other reason, more than an aggregate of 60
calendar days (which will not include more than 30 consecutive days) during any
12-month period (any such failure or breach being referred to as an “Event”, and
for purposes of clause (i), (ii) and (iii), the date on which such Event occurs
and for purposes of clause (iv) the date on which such period, as applicable, is
exceeded being referred to as “Event Date”), then, in addition to any other
rights the Holders may have hereunder or under applicable law, on each such
Event Date and on each monthly anniversary of each such Event Date (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured, the Company shall pay to each Holder (except Hercules which will
receive liquidated damages as described below in Section 2(g)) an amount in
cash, as partial liquidated damages and not as a penalty, equal to $0.01167 per
Share for any unregistered Registrable Share then held by such Holder. The
aggregate liquidated damages for all Holders other than Hercules shall be
limited to $0.07 per Share. If the Company fails to pay any partial liquidated
damages pursuant to this Section in full within seven days after the date
payable, the Company will pay interest thereon at a rate of 18% per annum (or
such lesser maximum amount that is permitted to be paid by applicable law) to
the Holder, accruing daily from the date such partial liquidated damages are due
until such amounts, plus all such interest thereon, are paid in full. The
partial liquidated damages pursuant to the terms hereof shall apply on a daily
pro rata basis for any portion of a month prior to the cure of an Event.
 
          (g) Notwithstanding Section 2(f) above, if: (i) the Registration
Statement or Registration Statements (as necessary) are not filed on or prior to
the Filing Date (ii) the Company files such Registration Statement(s) without
affording the Holders the opportunity to review and comment on the same as
required by Section 2(i) hereof; (iii) a Registration Statement(s) filed or
required to be filed hereunder is not declared effective by the Commission by
the Effectiveness Date; or (iv) after the effective date of a Registration
Statement, such Registration Statement ceases for any reason to remain
continuously effective as to all Registrable Shares included in such
Registration Statement during the Registration Period, or Hercules is otherwise
not permitted to utilize such Registration Statement(s) to resell such
Registrable Shares (A) for the reasons set forth in Section 2(h) hereof or (B)
for any other reason, in each case, for more than 30 consecutive calendar days
or for more than 60 calendar days in the aggregate during any twelve-month
period (which need not be consecutive business days) (any such failure or breach
being referred to as an “Event”, and for purposes of clause (i), (ii) and (iii),
the date on which such Event occurs and for purposes of clause (iv) the date on
which such period, as applicable, is exceeded being referred to as an “Event
Date”), then, in addition to any other rights Hercules may have hereunder or
under applicable law, the Company shall pay to Hercules an amount in cash, as
partial liquidated damages and not as a penalty, an amount equal to (x) on the
one month anniversary of the Event Date, $100,000, and (y) on each one month
anniversary of the Event Date occurring thereafter (if the applicable Event
shall not have been cured by such monthly anniversary) until the applicable
Event is cured, a cumulative amount equal to (1) the aggregate amount paid on
the one month anniversary of the Event Date and each succeeding monthly
anniversary, if any, plus (2) $100,000 for each passing of an additional thirty
(30) days thereafter, which amount will be pro-rated if the Event is cured prior
to the next monthly anniversary; provided that the total aggregate amount shall
not exceed $500,000 per month. For example, if an Event occurs and is ongoing
for forty-five (45) days, the amount of the partial liquidated damages payable
by the Company to Hercules pursuant to the terms hereof, would equal $200,000
($100,000 for the first thirty (30) days plus $200,000 multiplied by the 0.5 to
account for the fact that the Event was cured fifteen (15) days before the next
monthly anniversary). Solely to the extent (i) the Warrant is not exercisable in
accordance with its terms by the Warrant Exercise Date and (ii) the Warrant has
been returned to the Company for cancellation in accordance with Section 8.20 of
the Loan and Security Agreement of even date herewith between the Company,
certain subsidiaries of the Company as guarantors and Hercules, this Section
2(g) shall terminate at cancellation of the Warrant, the Shares issuable upon
exercise of the Warrant shall cease to be Registrable Shares and Hercules shall
have no further rights or obligations under this Agreement.
 
- 5 -
 

--------------------------------------------------------------------------------



          (h) If the Registrable Shares are registered for resale under an
effective Registration Statement, the Holders shall cease any distribution of
such Shares under such Registration Statement:
 
               (i) for a period of up to sixty (60) days if (A) such
distribution would require the public disclosure of material non-public
information concerning any transaction or negotiations involving the Company or
any of its Affiliates that, in the reasonable judgment of the Company’s Board of
Directors, would materially interfere with such transaction or negotiations, or
(B) such distribution would otherwise require premature disclosure of
information that, in the reasonable judgment of the Company’s Board of
Directors, would adversely affect or otherwise be detrimental to the Company;
provided that the Company shall not invoke this clause (i) more than twice in
any twelve (12) month period or for more than an aggregate of ninety (90) days
in any such twelve (12) month period;
 
               (ii) not more than once in any twelve (12) month period, for up
to thirty (30) days, upon the request of the Company if the Company proposes to
file a Registration Statement under the Act for the offering and sale of
securities for its own account in an underwritten offering and the managing
underwriter therefor shall advise the Company in writing that in its opinion the
continued distribution of the Registrable Shares would adversely affect the
offering of the securities proposed to be registered for the account of the
Company; and
 
               (iii) for a period of up to sixty (60) days after the filing of
the Company’s annual report on Form 10-K or Form 10-KSB or other event that
requires the filing of a post-effective amendment to any Registration Statement
hereunder, so long as the Company has filed and is during such period actively
pursuing effectiveness of such post-effective amendment with the staff of the
SEC.
 
The Company shall promptly notify the Holders in writing at such time as (x)
such transactions or negotiations have been otherwise publicly disclosed or
terminated, or (y) such non-public information has been publicly disclosed or
counsel to the Company has determined that such disclosure is not required due
to subsequent events.
 
          (i) The Company shall (i) not less than five business days prior to
filing of the Registration Statement, provide to each Holder for his, her or its
review (A) a copy of the Registration Statement proposed to be filed, and all
amendments and supplements thereto, in each case to the extent of any
information with respect to the Holders, their and their Affiliates’ beneficial
ownership of securities of the Company, and their intended method of disposition
of Registrable Shares, and (B) all requests for acceleration or effectiveness
thereof and any correspondence between the Company and the SEC relating to the
Registration Statement (collectively, the “Registration Documents”), for a
reasonable period of time prior to their filing with the SEC, (ii) not file (or
send) any Registration Documents in a form to which such Holder reasonably
objects, (iii) not request acceleration of such Registration Statement without
prior notice to such Holder and (iv) consider all appropriate comments that are
timely provided by such Holder with respect to the Registration Statement. The
sections of such Registration Statement covering information with respect to the
Holders, their and their Affiliates’ beneficial ownership of securities of the
Company, and their intended method of disposition of Registrable Shares shall
conform to the information provided to the Company by the Holders.
 
- 6 -
 

--------------------------------------------------------------------------------



          (j) The Registration Statement pursuant to this Section 2 shall not
include any securities other than Registrable Shares.
 
          (k) The Company shall bear all of the Costs and Expenses of the
Registration pursuant to this Section 2.
 
     3. Piggyback Registration. In the event that the Company shall propose a
Registration at any time after the first anniversary of the date hereof when a
Registration Statement is not effective pursuant to Section 2 above, then the
Company shall give to each Holder written notice (the “Registration Notice”) of
such proposed Registration (which notice shall include a statement of the
proposed filing date thereof, the underwriters and/or managing underwriters of
the subject offering, and any other known material information relating to the
proposed Registration) not less than twenty (20) or more than sixty (60)
calendar days prior to the filing of the subject Registration Statement, and
shall, subject to the limitations provided in this Section 3, include in such
Registration Statement all or a portion of the Registrable Shares owned by
and/or issuable to each Holder, as and to the extent that such Holder may
request same to be so included by means of written notice given to the Company
within ten (10) business days after the Company’s giving of the Registration
Notice. Each Holder shall be permitted to withdraw all or any part of its
Registrable Shares from a Registration Statement by written notice to the
Company given at any time prior to the effective date of the Registration
Statement. The Company shall bear all of the Costs and Expenses of any
Registration described in this Section 3; provided, however, that each Holder
shall pay, pro rata based upon the number of its Registrable Shares included
therein, the underwriters’ discounts, commissions and compensation attributable
solely to the inclusion of such Registrable Shares in the overall public
offering. Notwithstanding anything to the contrary contained herein, the
Company’s obligation to include a Holder’s Registrable Shares in any such
Registration Statement shall be subject, at the option of the Company, to the
following further conditions:
 
          (a) The distribution for the account of such Holder shall be
underwritten by the same underwriters (if any) who are underwriting the
distribution of the securities for the account of the Company and/or any other
persons whose securities are covered by such Registration Statement, and shall
be made at the same underwriter discount or commission applicable to the
distribution of the securities for the account of the Company and/or any other
Persons whose securities are covered by such Registration Statement; and such
Holder shall enter into an agreement with such underwriters containing customary
indemnification and other provisions;
 
          (b) If at any time after giving the Registration Notice, and prior to
the effective date of the Registration Statement filed in connection with such
Registration Notice, the Company shall determine for any reason not to proceed
with the subject Registration, the Company may, at its election, give written
notice of such determination to the Holders and, thereupon, shall be relieved of
its obligation to register any of the Holders’ Registrable Shares in connection
with such Registration;
 
- 7 -
 

--------------------------------------------------------------------------------



          (c) In connection with an underwritten public offering pursuant to a
Registration Statement under this Section 3, if and only if the managing
underwriter(s) thereof shall advise the Company in writing that, due to adverse
market conditions or the potential adverse impact on the offering to be made for
the account of the Company, the securities to be included in such Registration
will not include all of the Registrable Shares requested to be so included by
the Holders, then the Company will promptly furnish each such Holder with a copy
of such written statement and may require, by written notice to each such Holder
accompanying such written statement, that the distribution of all or a specified
portion of such Registrable Shares be excluded from such distribution (with any
such “cutback” to be allocated among the subject Holders (and, if applicable,
any other holders of Common Stock to be included in such Registration) in
proportion to the relative number of shares of Common Stock requested by such
Persons to be included in such Registration); and
 
          (d) The Company shall not be obligated to effect any registration of
Shares incidental to the Registration of any of its securities in connection
with mergers, acquisitions, exchange offers, dividend reinvestment plans or
stock option or other employee benefit plans on Form S-4, Form S-8 or any
equivalent form of registration then in effect.
 
     4. Registration Procedures. In the case of each Registration effected by
the Company in which Registrable Shares are to be sold for the account of any
Holder, the Company, at its sole cost and expense, will use its best efforts to:
 
          (a) prepare and file with the SEC such amendments and supplements,
including post-effective amendments, to such Registration Statement and the
Prospectus included therein as may be necessary to effect and maintain the
effectiveness of such Registration Statement, until the completion of the
distribution of the Registrable Shares included therein, as may be required by
the applicable rules and regulations of the SEC and the instructions applicable
to the form of such Registration Statement, and furnish to the Holders of the
Registrable Shares covered thereby copies of any such supplement or amendment
not less than three business days prior to the date first used and/or filed with
the SEC, and comply with the provisions of the Act with respect to the
disposition of all the Shares to be included in such Registration Statement;
 
          (b) provide (i) the Holders of the Registrable Shares to be included
in such Registration Statement, (ii) the underwriters (which term, for purposes
of this Agreement, shall include a person deemed to be an underwriter within the
meaning of Section 2(11) of the Act), if any, thereof, (iii) the sales or
placement agent, if any, therefor, (iv) one counsel for such underwriters or
agent , (v) not more than one counsel for all the Holders (other than Hercules)
of such Registrable Shares and (vi) separate counsel for Hercules, the
reasonable opportunity review such Registration Statement, each Prospectus
included therein or filed with the SEC, and each amendment or supplement
thereto, in each case to the extent of any disclosures regarding the Holders,
their and their Affiliates’ beneficial ownership of securities of the Company,
and their intended method of disposition of the Registrable Shares included in
such Registration Statement (or any amendment to any such information previously
included in such Registration Statement (including any amendment or supplement
thereto) or any Prospectus included therein);
 
- 8 -
 

--------------------------------------------------------------------------------



          (c) for a reasonable period prior to the filing of such Registration
Statement, and not more than once in any calendar quarter throughout the period
specified above, make available for inspection by the Persons referred to in
Section 4(b) above such financial and other information and books and records of
the Company, and cause the officers, directors, employees, counsel and
independent certified public accountants of the Company to respond to such
inquiries, as shall be reasonably necessary, in the judgment of the respective
counsel referred to in such Section 4(b), to conduct a reasonable investigation
within the meaning of the Act; provided, however, that each such party shall be
required to maintain in confidence and not disclose to any other person or
entity any information or records reasonably designated by the Company in
writing as being confidential, until such time as and to the extent that (i)
such information becomes a matter of public record or generally available to the
public (whether by virtue of its inclusion in such Registration Statement or
otherwise, other than by reason of a breach hereof), (ii) such party shall be
required to disclose such information pursuant to the subpoena or order of any
court or other governmental agency or body having jurisdiction over the matter,
or (iii) such information is required to be set forth in such Registration
Statement or the Prospectus included therein or in an amendment to such
Registration Statement or an amendment or supplement to such Prospectus in order
that such Registration Statement, Prospectus, amendment or supplement, as the
case may be, does not include an untrue statement of a material fact or omit to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading; and further provided, that the Company
need not make such information available, nor need it cause any officer,
director or employee to respond to such inquiry, unless each such Holder of
Registrable Shares to be included in a Registration Statement hereunder, upon
the Company’s request, executes and delivers to the Company a specific
undertaking to substantially the same effect contained in the immediately
preceding proviso;
 
          (d) promptly notify in writing the Holders of Registrable Shares to be
included in a Registration Statement hereunder, the sales or placement agent, if
any, therefor and the managing underwriter of the securities being sold, (i)
when such Registration Statement or the Prospectus included therein or any
Prospectus amendment or supplement or post-effective amendment has been filed,
and, with respect to such registration statement or any post-effective
amendment, when the same has become effective, (ii) of any comments by the SEC
and by the blue sky or securities commission or regulator of any state with
respect thereto or any request by the SEC for amendments or supplements to such
Registration Statement or the Prospectus or for additional information, (iii) of
the issuance by the SEC of any stop order suspending the effectiveness of such
registration statement or the initiation of any proceedings for that purpose,
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Shares for sale in any jurisdiction or
the initiation or threatening of any proceeding for such purpose, or (v) if it
shall be the case, at any time when a Prospectus is required to be delivered
under the Act, that such Registration Statement, Prospectus, or any document
incorporated by reference in any of the foregoing contains an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing;
 
- 9 -
 

--------------------------------------------------------------------------------



          (e) avoid the issuance of, or, if issued, obtain the withdrawal of (i)
any order suspending the effectiveness of the Registration Statement, or (ii)
any suspension of the qualification (or exemption from qualification) of any of
the Registrable Shares for sale in any jurisdiction, as soon as practicable;
 
          (f) if requested by any managing underwriter or underwriter, any
placement or sales agent or any Holder of Registrable Shares to be included in a
Registration Statement, promptly incorporate in a Prospectus, Prospectus
supplement or post-effective amendment such information as is required by the
applicable rules and regulations of the SEC and as such managing underwriter or
underwriters, such agent or such Holder may reasonably specify should be
included therein relating to the terms of the sale of the Registrable Shares
included thereunder, including, without limitation, information with respect to
the number of Registrable Shares being sold by such Holder or agent or to such
underwriters, the name and description of such Holder, the offering price of
such Registrable Shares and any discount, commission or other compensation
payable in respect thereof, the purchase price being paid therefor by such
underwriters and with respect to any other terms of the offering of the
Registrable Shares to be sold in such offering; and make all required filings of
such Prospectus, Prospectus supplement or post-effective amendment promptly
after notification of the matters to be incorporated in such Prospectus,
Prospectus supplement or post-effective amendment;
 
          (g) furnish, without charge, to each Holder of Registrable Shares to
be included in such Registration Statement hereunder, each placement or sales
agent, if any, therefor, each underwriter, if any, thereof and the counsel
referred to in Section 4(b) an executed copy of such Registration Statement,
each such amendment and supplement thereto (in each case excluding all exhibits
and documents incorporated by reference) and such number of copies of the
Registration Statement (excluding exhibits thereto and documents incorporated by
reference therein unless specifically so requested by such Holder, agent or
underwriter, as the case may be) and the Prospectus included in such
Registration Statement (including each preliminary Prospectus and any summary
Prospectus), in conformity with the requirements of the Act, as such Holder,
agent, if any, and underwriter, if any, may reasonably request in order to
facilitate the disposition of the Shares owned by such Holder, sold by such
agent or underwritten by such underwriter and to permit such Holder, agent and
underwriter to satisfy the Prospectus delivery requirements of the Act; and the
Company hereby consents to the use of such Prospectus and any amendment or
supplement thereto by each such Holder and by any such agent and underwriter, in
each case in the form most recently provided to such person by the Company, in
connection with the offering and sale of the Shares covered by the Prospectus
(including such preliminary and summary Prospectus) or any supplement or
amendment thereto;
 
          (h) timely (i) register or qualify (to the extent legally required)
the Shares to be included in such Registration Statement under such other
securities laws or blue sky laws of such jurisdictions to be designated by the
Holders of such Shares participating in such Registration and each placement or
sales agent, if any, therefor and underwriter, if any, thereof, as any Holder
and each underwriter, if any, of the securities being sold shall reasonably
request, (ii) keep such registrations or qualifications in effect and comply
with such laws so as to permit the continuance of offers, sales and dealings
therein in such jurisdictions for so long as may be necessary to enable such
Holder, agent or underwriter to complete its distribution of the Registrable
Shares pursuant to such Registration Statement, and (iii) take any and all such
actions as may be reasonably necessary or advisable to enable such Holder,
agent, if any, and underwriter to consummate the disposition in such
jurisdictions of such Shares; provided, however, that the Company shall not be
required for any such purpose to (A) qualify generally to do business as a
foreign corporation or a broker-dealer in any jurisdiction wherein it would not
otherwise be required to qualify but for the requirements of this Section 4(h),
(B) subject itself to taxation in any such jurisdiction, or (C) consent to
general service of process in any such jurisdiction;
 
- 10 -
 

--------------------------------------------------------------------------------



          (i) cooperate with the Holders of the Registrable Shares to be
included in a Registration Statement hereunder and the managing underwriter(s)
to facilitate the timely preparation and delivery of certificates representing
Registrable Shares to be sold, which certificates shall be printed, lithographed
or engraved, or produced by any combination of such methods, in customary form
to permit the transfer thereof through the Company’s transfer agent; and enable
such Registrable Shares to be in such denominations and registered in such names
as the managing underwriter(s) may request at least two (2) business days prior
to any sale of the Registrable Shares;
 
          (j) provide a CUSIP number for all Shares, not later than the
effective date of the Registration Statement;
 
          (k) in the event that Registrable Shares included in any Registration
Statement are to be sold to or through any underwriter or placement or sales
agent, (i) make such representations and warranties to the Holders of such
Registrable Shares and the placement or sales agent, if any, therefor and the
underwriters, if any, thereof in form, substance and scope as are customarily
made in connection with any offering of equity securities pursuant to any
appropriate agreement and/or in a registration statement filed on the form
applicable to such Registration Statement; (ii) if so requested by any such
underwriter or placement or sales agent, obtain an opinion of counsel to the
Company in customary form and covering such matters, of the type customarily
covered by such an opinion, as the managing underwriters, if any, and/or the
placement or sales agent may reasonably request, addressed to such Holders and
the placement or sales agent, if any, therefor and the underwriters, if any,
thereof and dated the effective date of such Registration Statement (and if such
Registration Statement contemplates an underwritten offering of a part or of all
of the Shares included in such Registration Statement, dated the date of the
closing under the underwriting agreement relating thereto) (it being agreed that
the matters to be covered by such opinion shall include, without limitation, the
due organization of the Company and its subsidiaries, if any; the qualification
of the Company and its subsidiaries, if any, to transact business as foreign
entities; the due authorization, execution and delivery of this Agreement and of
any underwriting agreement; the absence, to such counsel’s knowledge, of pending
or threatened material legal or governmental proceedings involving the Company
or any subsidiary; the absence of a known breach by the Company or its
subsidiaries of, or a default under, agreements binding the Company or any
subsidiary; the absence of governmental approvals required to be obtained in
connection with the Registration Statement, the offering and sale of the Shares,
this Agreement or any underwriting agreement; the compliance as to form of such
Registration Statement and any documents incorporated by reference therein with
the requirements of the Act; and the effectiveness of such Registration
Statement under the Act); (iii) if so requested by any such underwriter or
placement or sales agent, obtain a “cold comfort” letter or letters from the
independent certified public accountants of the Company addressed to the Holders
and the placement or sales agent, if any, therefor and the underwriters, if any,
thereof, dated (A) the effective date of such Registration Statement, and (B)
the effective date of the most recent (or, if so stated in the request therefor,
the next) Prospectus supplement to the Prospectus included in such Registration
Statement or post-effective amendment to such Registration Statement which
includes unaudited or audited financial statements as of a date or for a period
subsequent to that of the latest such statements included in such Prospectus
(and, if such Registration Statement contemplates an underwritten offering
pursuant to any Prospectus supplement to the Prospectus included in such
Registration Statement or post-effective amendment to such Registration
Statement which includes unaudited or audited financial statements as of a date
or for a period subsequent to that of the latest such statements included in
such Prospectus, dated the date of the closing under the underwriting agreement
relating thereto), such letter or letters to be in customary form and covering
such matters of the type customarily covered by letters of such type; (iv)
deliver such documents and certificates, including officers’ certificates, as
may be customary and reasonably requested by Holders of the Registrable Shares
being sold and the placement or sales agent, if any, therefor and the managing
underwriters, if any, thereof to evidence the accuracy of the representations
and warranties made pursuant to clause (i) above and the compliance with or
satisfaction of any agreements or conditions contained in the underwriting
agreement or other agreement entered into by the Company; and (v) undertake such
obligations relating to expense reimbursement, indemnification and contribution
as are provided in Sections 2, 3 and 5 hereof;
 
- 11 -
 

--------------------------------------------------------------------------------



          (l) notify in writing each Holder of Registrable Shares of any
proposal by the Company to amend or waive any provision of this Agreement and of
any amendment or waiver effected pursuant thereto, each of which notices shall
contain the text of the amendment or waiver proposed or effected, as the case
may be;
 
          (m) engage to act on behalf of the Company, with respect to the
Registrable Shares to be so registered, a registrar and transfer agent having
such duties and responsibilities (including, without limitation, registration of
transfers and maintenance of stock registers) as are customarily discharged by
such an agent, and to enter into such agreements and to offer such indemnities
as are customary in respect thereof; and
 
          (n) otherwise comply with all applicable rules and regulations of the
SEC, and make available to the Holders, as soon as practicable, but in any event
not later than 18 months after the effective date of such Registration
Statement, an earnings statement covering a period of at least twelve (12)
months which shall satisfy the provisions of Section 11(a) of the Act and Rule
158 thereunder.
 
     5. Indemnification by the Company.
 
          (a) The Company shall, not withstanding any termination of this
Agreement, indemnify each Holder and its Affiliates from and against any claim,
loss, cost, charge or liability of any kind, including amounts paid in
settlement and reasonable attorneys’ fees, which may be incurred by the Holder
or Affiliate as a result of any breach of any representation or warranty or
covenant of the Company contained in this Agreement or in any certificate
delivered on the closing date of any public offering of Shares.
 
- 12 -
 

--------------------------------------------------------------------------------



          (b) The Company shall indemnify and hold harmless each Holder and its
Affiliates, any underwriter (as defined in the Act) for any Holder, each officer
and director of a Holder, legal counsel and accountants for a Holder, and each
person, if any, who controls a Holder or such underwriter within the meaning of
the Act, against any losses, expenses, claims, damages or liabilities, joint or
several, to which such Holder or any such Affiliate, underwriter, officer,
director or controlling person becomes subject, under the Act or any rule or
regulation thereunder or otherwise, insofar as such losses, expenses, claims,
damages or liabilities (or actions in respect thereof) (i) are caused by any
untrue statement or alleged untrue statement of any material fact contained in
any preliminary Prospectus (if used prior to the effective date of the
Registration Statement), or contained, on the effective date thereof, in any
Registration Statement in which Registrable Shares were included, the Prospectus
contained therein, any amendment or supplement thereto, or any other document
related to such Registration Statement, or (ii) arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(iii) arise out of any violation by the Company of the Act or any rule or
regulation thereunder applicable to the Company and relating to actions or
omissions otherwise required of the Company in connection with such
registration. The Company shall reimburse each Holder and any such Affiliate,
underwriter, officer, director or controlling person for any legal or other
expenses reasonably incurred by such Holder, or any such officer, director,
underwriter or controlling person in connection with investigating, defending or
settling any such loss, claim, damage, liability or action; provided, however,
that the Company shall not be liable to any such Persons in any such case to the
extent that any such loss, claim, damage, liability or action arises out of or
is based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with information
furnished to the Company in writing by such Person expressly for inclusion in
any of the foregoing documents. This indemnity shall not apply to amounts paid
in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company, which consent shall
not be unreasonably withheld or delayed.
 
     6. Further Obligations of Holders. The obligations of the Company with
respect to any particular Holder are subject to such Holder’s agreement to the
following (which such Holder shall specifically confirm in writing to the
Company upon the Company’s request in connection with any Registration
Statement):
 
          (a) Such Holder shall furnish in writing to the Company all
information concerning such Holder and its and its Affiliates’ holdings of
securities of the Company and its Affiliates, and the intended method of
disposition of the Registrable Shares included in such Registration Statement,
as shall be reasonably required in connection with the preparation and filing of
any Registration Statement covering any of such Holder’s Registrable Shares.
 
- 13 -
 

--------------------------------------------------------------------------------



          (b) Such Holder shall, not withstanding any termination of this
Agreement, indemnify and hold harmless the Company, each of its directors, each
of its officers who has signed a Registration Statement, each person (if any)
who controls the Company within the meaning of the Act, and any underwriter (as
defined in the Act) for the Company, against any losses, claims, damages or
liabilities to which the Company or any such director, officer, controlling
person or underwriter may become subject under the Act or any rule or regulation
thereunder or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) (i) are caused by any untrue statement or
alleged untrue statement of any material fact contained in any preliminary
Prospectus (if used prior to the effective date of the Registration Statement),
or contained, on the effective date thereof, in any Registration Statement in
which such Holder’s Registrable Shares were included, the Prospectus contained
therein, any amendment or supplement thereto, or any other document related to
such Registration Statement, or (ii) arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in reliance upon and
in conformity with information furnished to the Company by such Holder in
writing expressly for inclusion in any of the foregoing documents. In no event
shall any Holder be required to pay indemnification hereunder (or contribution
under Section 7(d) below) in an aggregate amount in excess of the net proceeds
received by such Holder in the subject offering. This indemnity shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability or
action if such settlement is effected without the consent of the subject Holder,
which consent shall not be unreasonably withheld or delayed.
 
     7. Additional Provisions.
 
          (a) Each Holder and each other Person indemnified pursuant to Section
5 above shall, in the event that it receives written notice of the commencement
of any action against it which is based upon an alleged act or omission which,
if proven, would result in the Company’s having to indemnify it pursuant to
Section 5 above, promptly notify the Company, in writing, of the commencement of
such action and permit the Company, if the Company so notifies such Holder
within twenty (20) calendar days after receipt by the Company of notice of the
commencement of the action, to participate in and to assume the defense of such
action with counsel reasonably satisfactory to such Holder; provided, however,
that such Holder or other indemnified person shall be entitled to retain its own
counsel at its own expense (except that the indemnifying party shall bear the
expense of such separate counsel if representation of both parties by the same
counsel would be inappropriate due to actual or potential conflicts of
interest). The failure to notify the Company promptly of the commencement of any
such action shall not relieve the Company of any liability to indemnify such
Holder or such other indemnified person, as the case may be, under Section 5
above, except to the extent that the Company shall be actually prejudiced or
shall suffer any loss by reason of such failure to give notice, and shall not
relieve the Company of any other liabilities which it may have under this or any
other agreement.
 
          (b) The Company and each other Person indemnified pursuant to Section
6 above shall, in the event that it receives notice of the commencement of any
action against it which is based upon an alleged act or omission which, if
proven, would result in any Holder having to indemnify it pursuant to Section 6
above, promptly notify such Holder, in writing, of the commencement of such
action and permit such Holder, if such Holder so notifies the Company within
twenty (20) calendar days after receipt by such Holder of notice of the
commencement of the action, to participate in and to assume the defense of such
action with counsel reasonably satisfactory to the Company; provided, however,
that the Company or other indemnified person shall be entitled to retain its own
counsel at the Company’s expense. The failure to notify any Holder promptly of
the commencement of any such action shall not relieve such Holder of liability
to indemnify the Company or such other indemnified person, as the case may be,
under Section 6 above, except to the extent that the subject Holder shall be
actually prejudiced or shall suffer any loss by reason of such failure to give
notice, and shall not relieve such Holder of any other liabilities which it may
have under this or any other agreement.
 
- 14 -
 

--------------------------------------------------------------------------------



          (c) No indemnifying party, in the defense of any such claim or
litigation, shall, except with the consent of each indemnified person who is
party to such claim or litigation, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified person of a release from
all liability in respect to such claim or litigation. Each such indemnified
person shall furnish such information regarding itself or the claim in question
as an indemnifying party may reasonably request in writing and as shall be
reasonably required in connection with defense of such claim and litigation
resulting therefrom.
 
          (d) If the indemnification provided for in Sections 5 and 6 is
unavailable or insufficient to hold harmless an indemnified party, then, subject
to the limits set forth in Section 6(b) above, each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of the expenses, claims, losses, damages or liabilities (or actions or
proceedings in respect thereof) referred to in Sections 5 and 6, in such
proportion as is appropriate to reflect the relative fault of the Company on the
one hand and the sellers of Shares on the other hand in connection with
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) or expenses, as well
as any other relevant equitable considerations. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or the sellers of
Shares and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The Company
and the Holders agree that it would not be just and equitable if contributions
pursuant to this Section 7(d) were to be determined by pro rata allocation (even
if all sellers of Shares were treated as one entity for such purpose) or by
another method of allocation which does not take account of the equitable
considerations referred to in the first sentence of this Section. The amount
paid by an indemnified person as a result of the expenses, claims, losses,
damages or liabilities (or actions or proceedings in respect thereof) referred
to in the first sentence of this Section 7(d) shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified person in
connection with investigating or defending any claim, action or proceeding which
is the subject of this Section 7(d). No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The obligations of sellers of Shares to contribute pursuant
to this Section 7(d) shall be several in proportion to the respective amounts of
Shares sold by them pursuant to a Registration Statement.
 
     8. Rule 144 Information. For so long as the Company shall remain a
reporting company under the Exchange Act, the Company will at all times keep
publicly available adequate current public information with respect to the
Company of the type and in the manner specified in Rule 144(c) promulgated under
the Act.
 
- 15 -
 

--------------------------------------------------------------------------------



     9. Limitations on Subsequent Registration Rights. From and after the date
of this Agreement, the Company shall not, without the prior written consent of
the Holders of a majority of the Registrable Shares then outstanding and/or
issuable, enter into any agreement with any holder or prospective holder of any
securities of the Company which would require the Company to include such
securities in any Registration filed under Section 2 hereof.
 
Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be given by
personal delivery, by telecopier (with confirmation of receipt), by recognized
overnight courier service (with all charges prepaid or billed to the account of
the sender), or by certified or registered mail, return receipt requested, and
with postage prepaid, addressed (a) if to the Company, at its office at 1420
Rocky Ridge Drive, Suite 380, Roseville, California 95661, Attention: Chief
Financial Officer, Telecopier: (916) 218-4377, or such other address or
telecopier number as shall have been specified by the Company to the Holders by
written notice, or (b) if to any Holder, at his, her or its address or
telecopier number as same appears on the records of the Company. All notices
shall be deemed to have been given either at the time of the delivery or
telecopy (with confirmation of receipt) thereof, or, if sent by overnight
courier, on the next business day following delivery thereof to the overnight
courier service, or, if mailed, at the completion of the third business day
following the time of such mailing.
 
     10. Waiver and Amendment. No waiver, amendment or modification of this
Agreement or of any provision hereof shall be valid unless evidenced in writing
and duly executed by the Company and Holders holding, in the aggregate, a
majority of the Registrable Shares then outstanding and/or issuable, provided
that any waiver, amendment or modification of this Agreement or of any provision
that affects Hercules, including but not limited to Section 2, shall not be
valid unless evidenced in writing and duly executed by the Company and Hercules.
No waiver of any default hereunder shall be deemed a waiver of any other, prior
or subsequent default hereunder.
 
     11. Governing Law. This Agreement shall (irrespective of the place where it
is executed and delivered) be governed, construed and controlled by and under
the substantive laws of the State of Delaware, without regard to conflicts of
law principles.
 
     12. Binding Effect. This Agreement shall be binding upon and shall inure to
benefit of the Company and the Holders and their respective successors in
interest from time to time.
 
     13. Dispute Resolution. With respect to all Holders other than Hercules,
any Dispute arising out of this Agreement shall be resolved in accordance with
Section 9.6 (Arbitration) of the Merger Agreement.
 
     14. Jurisdiction and Venue. With respect to Hercules, any dispute which may
arise in connection with this Agreement shall be determined with the provisions
of the Warrant.
 
     15. Captions. The captions and Section headings used in this Agreement are
for convenience only, and shall not affect the construction or interpretation of
this Agreement or any of the provisions hereof.
 
- 16 -
 

--------------------------------------------------------------------------------



     16. Gender. All pronouns used in this Agreement in the masculine, feminine
or neutral gender shall, as the context may allow, also refer to each other
gender.
 
     17. Entire Agreement. This Agreement constitutes the sole and entire
agreement and understanding between the parties hereto as to the subject matter
hereof, and supersedes all prior discussions, agreements and understandings of
every kind and nature between them as to such subject matter.
 
     18. Reliance and Benefit. This Agreement is intended to benefit, and may be
relied upon by, all Holders from time to time, as if such Holders were expressly
named herein, party hereto and signatory hereon.
 
     19. Independent Nature of Holders’ Obligations and Rights. The obligations
of each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder other than as
specified in this Agreement. Nothing contained herein or in any other agreement
or document delivered at any closing, and no action taken by any Holder pursuant
hereto or thereto, shall be deemed to constitute the Holders as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Holders are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each Holder
shall be entitled to protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose.
 
[The remainder of this page is intentionally blank]
 
- 17 -
 

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the Company has executed this Agreement as of the date
first set forth above.
 

UNIFY CORPORATION  
  By: /s/ Todd E. Wille   Name:   Todd E. Wille Title: President and CEO


--------------------------------------------------------------------------------